Citation Nr: 0013248	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-36 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, claimed as secondary to 
service-connected disability.  

2.  Entitlement to an increased rating for the service-
connected total left knee replacement, currently evaluated as 
30 percent disabling.  

3.  Disagreement with the initial 10 percent rating assigned 
for the service-connected lumbar disc disease and scoliosis.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1974.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from August 1995 rating decision of 
the RO.  

A hearing was held in October 1997 before the undersigned 
member of the Board sitting at the RO.  

The Board then remanded the case in February 1998 and October 
1998 for additional development of the record.  

In March 2000, the veteran testified at another hearing 
before the undersigned Member of the Board.  This hearing was 
held in Washington, D.C.  

At the hearing in March 200, the veteran's representative 
raised the issue of entitlement to temporary total ratings 
due to convalescence following surgery for the service-
connected left knee under 38 C.F.R. § 4.30.  That claim is 
referred to the RO for the appropriate action.  



REMAND

The veteran asserts that increased rating for his service 
connected left knee and back disabilities are assignable and 
that they prevent him from working at substantially gainful 
employment.  He also contends that he is suffering from 
symptoms of anxiety and depression as a result of his knee 
disorder.  

The Board remanded the case in October 1998 for further 
development of the evidence.  It was noted that the July 1998 
orthopedic examination pertaining to the left knee disorder 
was inadequate for rating purposes.  It was indicated that 
the Board was unable to determine from the evidence of record 
whether the level of pain experienced by the veteran 
approximated "severe" as contemplated by the rating 
schedule .  It was also noted that an opinion as to the 
effect of the veteran's service-connected left knee 
disability on his ability to work was required prior to 
adjudication of the issue of a total compensation rating 
based on individual unemployability.  See Friscia v. Brown, 7 
Vet. App. 294 (1995).  The Board instructed the RO to afford 
the veteran another VA orthopedic examination.  

On VA orthopedic examination in March 1999, the veteran 
reported persistent and constant knee pain.  On physical 
examination, range of motion of the left knee was noted from 
5 degrees short of extension to 100 degrees of flexion.  It 
was indicated that passive range of motion of the knee 
elicited on pain.  The examiner noted that there was 2 cm. of 
quadriceps atrophy compared to the contralateral side.  The 
impression was that of status post left total knee 
arthroplasty with persistent subjective complaint of left 
knee pain.  However, the examiner did not indicate whether 
there was pain on active range of motion testing or related 
weakness of the left knee.  Additionally, the examiner failed 
to render an opinion as to the effect of the veteran's left 
knee disability on his employability as requested by the 
Board.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  As such, the Board finds that the 
veteran must be afforded another examination in order to 
fully evaluate the severity of the service-connected left 
knee disability.  

The Board notes that, in an August 1995 rating action, a 30 
percent rating was assigned for the service-connected left 
medical meniscectomy residuals with moderate arthritis under 
Diagnostic Code 5257.  The record shows that, in October 
1995, the veteran then underwent a left total knee 
replacement.  In a February 1996 rating action, the RO next 
recharacterized the left knee disability as left knee 
replacement for severe joint disease and assigned a 30 
percent rating under Diagnostic Code 5055.  

At the March 2000 hearing, the veteran's representative 
raised the question of whether separate ratings should have 
been assigned based on limitation of motion and instability 
prior to the performance of the total knee replacement 
surgery.  The VA Office of General Counsel has issued a 
precedential opinion that assignment of multiple evaluations 
for limitation of knee motion (Diagnostic Codes 5260 and 
5261) and for subluxation or lateral instability (under 
Diagnostic Code 5257) did not violate the prohibition against 
pyramiding as stated in 38 C.F.R. § 4.14.  O.G.C. Prec. 23-97 
(Jul. 24, 1997).  Thus, the RO must address whether separate 
ratings are warranted prior to the total knee replacement.  

In a July 1999 rating action, the RO granted service 
connection for lumbar disc disease and scoliosis as secondary 
to the service-connected left knee disability.  A 10 percent 
rating was assigned under the provisions of Diagnostic Code 
5295-5010.  

On VA examination in June 1999, the veteran reported pain in 
the left lumbar paraspinal region, which radiated down the 
left lower extremity.  On examination of the spine, there was 
fairly marked thoracic dextroscoliosis and lumbar 
levoscoliosis.  The examiner indicated that there was 
tenderness to palpation in the left lumbar paraspinal.  The 
examiner reported findings of range of motion testing of the 
spine, but did not indicate whether there was pain on motion.  
In addition, the examiner did not comment on the effect of 
the veteran's back disability on his employability. In this 
regard, the Board notes that a February 1999 statement of Dr. 
Osborn had indicated that the veteran was unable to work due 
to his back disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the examiner should determine whether the affected joint 
exhibited weakened movement, excess fatigability or 
incoordination.  These determinations were to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; See also 38 C.F.R. §§ 4.40, 4.45 (1999).  

The Board notes that, under Diagnostic Code 5295, a 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending.  The most recent 
examination reports did not indicate whether muscle spasm was 
present.  At the March 2000 hearing, the veteran testified 
that indicated that he did have muscle spasm.  The additional 
examination reports should include all pertinent findings 
relating to Diagnostic Code 5295.  Additionally, the 
veteran's lumbar back disability must also be rated based on 
any related functional limitation due to pain in accordance 
with the Court's directives in DeLuca v. Brown.  The examiner 
must be requested to express an opinion as to the degree of 
industrial inadaptability caused by the veteran's service-
connected back disability.  

The veteran has also asserted that he suffers from an 
innocently acquired psychiatric disorder due to his service-
connected left knee disability.  In support of that claim, he 
has submitted the March 1997 statement of Dr. Ritchie which 
opined that that longstanding anxiety and depression where in 
part secondary to the service-connected left knee disability.  
Most recently, on VA examination in April 1999, the Axis I 
diagnosis was that of generalized anxiety disorder with panic 
attacks.  Axis III diagnosis was that of knee problems and 
Axis IV diagnosis was that of chronic pain.  The examiner 
indicated that, while it was difficult to diagnose the 
veteran without longitudinal history, the current anxiety 
disorder and personality disorder were not related to his 
service-connected left knee disability.  

As noted hereinabove, service connection has now been 
established for a back disability as secondary to the 
service-connected left knee disability.  Prior to the grant 
of service connection for the back disability, the veteran 
had submitted a November 1997 opinion of Dr. Ritchie who 
opined that the veteran had dysthymia (depression) secondary 
to chronic low back pain.  In March 2000, the veteran 
testified that he had constant back pain and that the back 
disability was the result of the service-connected left knee 
disability.  Based on the November 1997 private opinion and 
the testimony of the veteran, the Board now finds that an 
inferred claim of service connection for an acquired 
psychiatric disorder as secondary to the service-connected 
back disability, which is inextricably intertwined with the 
claim of service connection for an innocently acquired 
psychiatric disorder secondary to the service-connected left 
knee disability, has been presented.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Another VA psychiatric 
examination, thus, is required prior to adjudication of this 
expanded claim.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1. The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the his service-connected 
left knee and back disabilities and 
claimed psychiatric disability since 
September 1998.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources, to include 
all records of VA treatment, not 
previously secured.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  All 
indicated testing in this regard should 
be accomplished and the claims folder 
should be made available for review. 
Based on his/her review of the case, the 
examiner is requested to offer an opinion 
as to the medical probability that the 
veteran's service-connected left knee and 
back disorders either caused or 
aggravated any demonstrated acquired 
psychiatric disability.  The complete 
rationale for all opinions expressed 
should be provided.  

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
evaluate the current severity of the 
service-connected total left knee 
replacement and degenerative lumbar disc 
disease and scoliosis.  All indicated 
tests, including X-ray studies and range 
of motion studies, must be conducted.  
All findings should be reported in 
detail.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should indicate whether the 
veteran's left knee disability is 
manifested by chronic residuals 
consisting of severe painful motion or 
weakness in the affected extremity. The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with either the service-connected lumbar 
spine or left knee disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of the 
lumbar spine and left knee.  The examiner 
should also be requested to determine 
whether, and to what extent, both the 
lumbar spine and left knee exhibit 
weakened movement, excess fatigability, 
incoordination, subluxation or 
instability.  Based on his/her review of 
the case, the examiner is requested to 
express an opinion as to the likelihood 
that the veteran's service-connected left 
knee and/or the service-connected back 
disability prevents him from performing 
substantially gainful employment 
consistent with education and work 
experience.  A complete rationale for any 
opinion expressed must be provided.  

4.  After undertaking any necessary 
development, the RO should review the  
veteran's claims.  Due consideration 
should be given to all pertinent laws and 
regulations.  The RO should consideration 
the Court's holding in DeLuca, with 
regard to the left knee and back as well 
as consider whether separate ratings for 
the left knee are appropriate under 
O.G.C. Prec. 23-97 (Jul. 24, 1997).  The 
RO should also reconsider the veteran's 
claim of service connection for a 
psychiatric disorder secondary to 
service-connected left knee and back 
disabilities.  If the benefits sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




